ALLEN, Judge.
The appellant challenges an order by which his petition for a writ of mandamus was summarily denied. In this petition the appellant, who is an inmate in the state prison system, alleged that he received inadequate notice of a disciplinary charge. The factual recitations in the petition are consistent with the copy of the disciplinary report attached thereto, which indicates that a correctional officer witnessed an assault and observed the appellant in the immediate area. But the circumstances and manner of the charged assault (including the type of weapon used and the identity of the victim), and the appellant’s involvement therein, are not otherwise clearly delineated in this report. The petition thus suggests that the appellant did not receive sufficient notice to satisfy the due process requirements of Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), and the petition therefore should not have been summarily denied. The appealed order is accordingly reversed, and the case is remanded.
WEBSTER, J., concurs.
LAWRENCE, J., concurs with written opinion.